PER CURIAM.
After suit was instituted against appellant by his wife, a consent order was entered, awarding the wife maintenance and custody of their minor child, with right of visitation to appellant. The order also enjoined both husband and wife from threatening, molesting or interfering in any manner with the other. Thereafter the husband filed a motion to hold the wife in contempt for molesting him and interfering with his right of visitation. The motion was denied and the husband has appealed.
The order denying the motion recites that it was entered after the testimony of witnesses had been heard, but the record contains no reporter’s transcript or statement of evidence. At argument on this appeal the husband, appearing without counsel, insisted that the testimony was substantially in accord with the affidavits of himself and his wife in support of and in opposition to the motion. Accepting this as true, the affidavits show that this controversy arose out of a visit by the husband to the wife’s home to see the child, and each affidavit gives a completely different account of what occurred. Thus the trial court had before it a question of fact, depending almost entirely on the credibility to be accorded to the conflicting testimony of the parties. There is no question of law for our review.
Affirmed.